 

Exhibit 10.267

 

 [tex10-270logo.jpg]

 



 

 

 

PROPERTY MANAGEMENT AGREEMENT

 

dated as of October 29, 2015

 

between

 

BR CARROLL PHILLIPS CREEK RANCH, LLC

Owner

 

and

 

CARROLL MANAGEMENT GROUP, LLC

Manager

 

 
 

 

PROPERTY MANAGEMENT AGREEMENT

 

THIS PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is made as of October 29,
2015 (the “Effective Date”), by and between BR CARROLL PHILLIPS CREEK RANCH,
LLC, a Delaware limited liability company ("Owner"), and CARROLL MANAGEMENT
GROUP, LLC, a Georgia limited liability company ("Manager").

 

RECITALS:

 

A.           Owner is the owner of certain real property more particularly
described in Exhibit “A” attached hereto and incorporated herein by this
reference, upon which certain improvements consisting of a 352-unit multifamily
Project and related amenities, landscaping, parking facilities and other common
areas have been constructed (collectively, the "Project").

 

B.           Manager has represented to Owner that Manager is experienced in the
management, leasing, operation, bookkeeping, reporting, marketing, maintenance
and repair of projects similar to the Project;

 

C.           Owner hereby appoints Manager as sole and exclusive agent of Owner
to manage the Project on the terms herein and Manager accepts such appointment
on the terms herein and agrees to use diligent efforts to conduct and enhance
the management of the Project, subject to the terms herein; and

 

D.           The relationship of Manager to Owner shall be that of an
independent contractor. Nothing herein shall be construed as creating a
partnership, joint venture, or any other relationship between the parties
hereto;

 

NOW, THEREFORE, in consideration of the premises and the sum of TEN AND NO/100
DOLLARS ($10.00) paid by Owner to Manager, and for other valuable consideration,
including the mutual covenants hereinafter set forth, the receipt, adequacy, and
sufficiency of which are acknowledged by the parties hereto, Owner and Manager
covenant and agree as follows:

 

1.Definitions.

 

"Affiliate" means any person that directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
designated Person.

 

“Annual Business Plan” shall mean, with respect to calendar year 2015, the
Annual Business Plan for the management and operation of the Project attached
hereto as Exhibit “B” and incorporated herein by this reference, and for all
other years during the term of this Agreement, the Annual Business Plan for such
year established pursuant to Section 5(e) below.

 

“Applicable Law” shall mean all building codes, zoning ordinances, laws, orders,
writs, ordinances, rules and regulations of any Federal, state, county, city,
borough, or municipality, or of any division, agency, bureau, court, commission
or department or of any division, agency, bureau, court, commission or
department thereof, or of any public officer or official, having jurisdiction
over or with respect to the Project.

 

 1[tex10-270sign.jpg] 

 

 

“Approved Operating Expenses” shall mean, with respect to calendar year 2015,
the expenses set forth in the Annual Business Plan attached hereto as Exhibit
“B” and incorporated herein by this reference, and for all other years during
the term of this Agreement, the expenses contained in the Annual Business Plan
for such year established pursuant to Section 5(e) below, together with all
other operating expenses with respect to the Project which are otherwise
approved by Owner or permitted pursuant to the express terms of this Agreement.

 

“Cause” shall have the meaning set forth in the Operating Agreement.

 

“Claims” shall have the meaning set forth in Section 9(a) below.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any corresponding provision or provisions of succeeding law.

 

“Confidential Information” shall mean the books, records, business practices,
methods of operations, computer software, financial models, financial
information, policies and procedures, and all other information relating to
Owner and the Project (including any such information relating to the Project
generated by Manager), which is not available to the public.

 

“Controllable Expenses” shall mean all expenses, other than Uncontrollable
Expenses, with respect to the Project.

 

“Depository Accounts” shall have the meaning set forth in Section 5(c) below.

 

“Emergency” shall mean an event requiring action to be taken prior to the time
that approval could reasonably be obtained from Owner, (i) in order to comply
with Applicable Law, any insurance requirement or this Agreement, or to preserve
the Project (or any part thereof), or (ii) for the safety of any Tenants,
occupants, customers or invitees thereof, or (iii) to avoid the suspension of
any services necessary to the Tenants, occupants, licensees or invitees thereof.

 

“Emergency Expenditures” shall have the meaning set forth in Section 5(k) below.

 

“Excluded Items” means:

 

(a)           capital contributions by Owner or any interest therein;

 

(b)           the refinancing of any loan or any voluntary conversion, sale,
exchange or other disposition of the Project or any portion thereof;

 

(c)           casualty insurance proceeds;

 

(d)           proceeds of condemnation awards;

 

(e)           any deposits including rental, security, damage, or cleaning
deposits;

 

(f)           interest on investments or otherwise;

 

(g)           abatement of taxes;

 

 2[tex10-270sign.jpg] 

 

 

(h)           any utility reimbursements received from Tenants for amounts
actually paid by Owner or Manager directly to the utility companies (Owner
acknowledging and agreeing that any revenues, fees, mark-ups and overhead
charges received from Tenants in excess of amounts actually paid to the utility
companies shall be included in Monthly Gross Receipts);

 

(i)           discounts and dividends on insurance policies; and

 

(j)           other income not directly derived from Manager's management of the
Project.

 

“Leases” shall have the meaning set forth in Section 5(f)(ii) below.

 

“Loan Documents” shall mean any and all documents evidencing or securing any
indebtedness obtained by Owner and secured by the Project with respect to which
Manager has received written notice from Owner, as same shall be amended,
replaced, refinanced or otherwise modified from time to time during the Term of
this Agreement. Manager acknowledges receipt of the Loan Documents of even date
herewith evidencing and securing that certain Loan in the original maximum
principal amount of $38,650,000.00, more or less, from CBRE Capital Markets,
Inc, and its successors or assigns (collectively, “Lender”) to Owner.

 

“Management Fee” shall have the meaning set forth in Section 4(a).

 

“Manager Indemnitees” shall have the meaning set forth in Section 9(b) below.

 

“Manager’s Event of Default” shall have the meaning set forth in Section 10(a)
below.

 

“Master Insurance Program” shall have the meaning set forth in Section 6(b)
below.

 

“Monthly Gross Receipts” shall include the entire amount of all Rental Income
and additional revenues derived from the Project other than the Excluded Items,
including all receipts, determined on a cash basis, from:

 

(a)Rental Income;

 

(b)Owner's share of vendor income proceeds from vending machines and
concessions; and

 

(c)All other income and cash receipts attributable to or derived from the
Project other than the Excluded Items.

 

“Operating Agreement” shall mean that certain Limited Liability Company
Agreement for BR Carroll DFW Portfolio JV, LLC, dated as of the Effective Date.

 

“Owner Indemnitees” shall have the meaning set forth in Section 9(a) below.

 

“Owner’s Event of Default” shall have the meaning set forth in Section 10(c)
below.

 

“Person” means any individual, partnership, corporation, trust, limited
liability company or other entity.

 

 3[tex10-270sign.jpg] 

 

 

“Project” shall have the meaning set forth in the recitals above.

 

“Reimbursable Expenses” shall have the meaning set forth in Section 4(b) below.

 

“Rental Income” means all rent and other charges due from Tenants, from users of
garage spaces, storage closets, parking charges, and from any other lessees of
other non-dwelling facilities, if any, in the Project, from concessionaires in
consequence of the authorized operation of facilities in the Project maintained
primarily for the benefit of Tenants, and all other rental fees and other
charges otherwise due Owner and collected by Manager with respect to the
Project.

 

“Security Account” shall have the meaning set forth in Section 5(d) below.

 

“Tenants” shall have the meaning set forth in Section 5(d) below.

 

“Uncontrollable Expenses” shall mean the following expenses with respect to the
Owner or the Project: taxes and insurance; licenses; HOA assessments; utilities;
unanticipated material repairs that are essential to preserve or protect the
Project; debt service; and costs due to a change in law.

 

2.           Appointment of Manager. On and subject to the terms and conditions
of this Agreement, Owner hereby retains Manager commencing on the Effective Date
(the “Commencement Date”) to manage and lease the Project.

 

3.           Term. This Agreement shall commence on the Commencement Date and
shall continue for a term of thirty-six (36) months (the “Initial Term”) or
until Manager is terminated pursuant to Section 11 of this Agreement. For
avoidance of doubt, the Initial Term shall be automatically extended for
additional twelve (12) month periods unless either party terminates this
Agreement pursuant to Section 11.

 

4.           Management Fee; Other Fees; Reimbursement of Expenses. In
consideration of the performance by Manager of its duties and obligations
hereunder:

 

(a)           Owner agrees to pay to Manager a fee computed and payable monthly
in arrears in an amount equal to three percent (3.00%) of Monthly Gross Receipts
(the “Management Fee”). The Management Fee shall be deducted each month from the
Monthly Gross Receipts to be paid to Owner pursuant to this Agreement.

 

(b)           Subject to the Annual Business Plan, Owner agrees to reimburse
Manager for the aggregate expenses incurred by Manager in connection with or
arising from the ownership, operation, management, repair, replacement,
maintenance and use or occupancy of the Project, including, without limitation,
those costs expressly set forth in Exhibit “C” attached hereto and incorporated
herein by this reference (all items to be reimbursed pursuant to this Section
4(b) are referred to herein as “Reimbursable Expenses”). If any such
Reimbursable Expenses are a part of the Approved Operating Expenses and are paid
by Manager and not from Monthly Gross Receipts on hand, then Owner agrees to
reimburse such amounts to Manager. All other Reimbursable Expenses which are not
a part of Approved Operating Expenses and not contained in the list set forth in
Exhibit “C” attached hereto must be approved by Owner in advance, such approval
not to be unreasonably withheld, conditioned or delayed. Manager shall submit to
Owner an invoice detailing the calculation of such Reimbursable Expenses no
later than the fifteenth (15th) day of each month for the immediately preceding
month. The Reimbursable Expenses then owed shall be deducted each month from the
Monthly Gross Receipts to be paid to Owner pursuant to this Agreement.

 

 4[tex10-270sign.jpg] 

 

 

(c)           Intentionally Omitted.

 

(d)           A construction management fee in the amount of five percent (5.0%)
of any expenses incurred in connection with (a) all interior renovation projects
with respect to the units in the Project to the extent costs with respect to
same exceed $10,000, in the aggregate, in any single calendar year, (b) any
individual capital expenditure project set forth in the Annual Business Plan,
and (c) any other individual capital expenditure project the cost of which
exceeds $10,000, which fee shall be calculated and paid upon each respective
draw and within thirty (30) days of final draw or following completion of the
restoration or satisfaction of the claim, whichever is applicable.

 

(e)           A fee will be charged for the initial takeover of the Project in
the amount of $2,000.00 to cover costs for training and marketing of the
Project.

 

(f)           Intentionally Omitted

 

(g)           Upon the termination of this Agreement by Owner pursuant to
Section 11(c), Owner shall pay to Manager a close-out fee equal to the sum of
the Management Fees paid by Owner to Manager for the full three (3) months
immediately preceding the date of termination (the “Close Out Fee”). The Close
Out Fee shall be deducted from the final month’s Monthly Gross Receipts to be
paid to Owner.

 

5.Authority and Responsibilities of Manager.

 

(a)           Independent Contractor. In the performance of its duties
hereunder, Manager shall be and act as an independent contractor, with the sole
duty to supervise, manage, operate, control, direct and determine the methods of
performance of the specified duties and obligations hereunder. Nothing contained
in this Agreement shall be deemed or construed to create a partnership, joint
venture, employment relationship, or otherwise to create any liability for one
party with respect to indebtedness, liabilities or obligations of the other
party except as otherwise may be expressly set forth herein.

 

(b)           Standard of Care. Manager shall perform its duties and obligations
in a professional manner, and shall maintain the Project in accordance with the
applicable Annual Business Plan and in accordance with the standards a
reasonably prudent multifamily property manager would employ with respect to
properties of similar age, size, and class as the Project in the market area in
which the Project is located.

 

 5[tex10-270sign.jpg] 

 

 

(c)           Depository Accounts. All Monthly Gross Receipts from the Project,
after deducting Approved Operating Expenses, Reimbursable Expenses and the
Management Fee, shall be deposited by Manager into one or more deposit accounts
designated by Owner (each a “Depository Account”). All Depository Accounts shall
be the sole and exclusive property of Owner, and Manager shall retain no
interest therein, except as may be expressly provided in this Agreement. Manager
shall not commingle Depository Accounts with any other funds. Checks may be
drawn upon such Depository Accounts only by persons authorized by Owner in
writing to sign checks, at least one of whom shall be a designee of Manager. No
loans shall be made from the Depository Account. All Depository Accounts shall
be established in the name of Owner.

 

(d)           Security Deposits. Manager shall deposit and maintain all security
deposits in a separate account designated by Owner and insured by the Federal
Deposit Insurance Corporation (the “Security Account”). Manager shall fully fund
all security deposits actually received by Manager from tenants of the Project
under written leases (collectively, “Tenants”) into the Security Account,
notwithstanding whether Applicable Law requires full funding. The Security
Account shall be a segregated account that is distinct from the Depository
Accounts and any other accounts relating to the Project or Manager. The Security
Account shall be the sole and exclusive property of Owner, and Manager shall
retain no interest therein, except as may be expressly provided herein. Manager
shall not commingle the Security Account with any other funds. Checks may be
drawn upon the Security Account only by persons authorized by Owner in writing
to sign checks, at least one of whom shall be a designee of Manager. No loans
shall be made from the Security Account. Manager shall not use a "standardized
clearing account" for the Security Account. The Security Account shall be
established in the name of Manager to be held in trust for Owner.

 

(e)            Annual Business Plan.

 

(i)The initial Annual Business Plan for the balance of calendar year 2015
approved by Owner and Manager is attached hereto as Exhibit “B” and is
incorporated herein for all intents and purposes under this Agreement (the
“Initial Business Plan”).

 

(ii)For Annual Business Plans for calendar years 2016 and 2017, Manager agrees
to prepare an Annual Business Plan for the operation of the Project for Owner's
review and approval, no later than October 31 of the immediately preceding year
for the 2016 calendar year and October 15 of the immediately preceding year for
the 2017 (and any subsequent) calendar year. If final approval of a proposed
Annual Business Plan by Owner has not been given by the beginning of the year to
which such proposed Annual Business Plan relates, Manager shall operate the
Project on the basis of the previous year’s approved Annual Business Plan,
adjusted by (i) assuming that the revenue from the Project will increase to 103%
of the revenues collected in the prior year, (ii) assuming that the Controllable
Expenses will increase to 103% of the amount of the actual Controllable Expenses
incurred in the prior year, (iii) increasing all Uncontrollable Expenses by any
anticipated or known increases in such Uncontrollable Expenses, and (iv)
including any Emergency Expenditure (as defined in Section 5(k) below).
Notwithstanding the foregoing to the contrary, if, prior to the commencement of
calendar year 2016, the parties have not agreed on the budget for capital
expenditures at the Project in the Annual Business Plan for calendar year 2016,
there shall be no changes in budgeted capital expenditures for calendar year
2016; provided, however, that any incomplete capital projects commenced in
calendar year 2015 and contemplated in the Initial Business Plan shall be funded
as provided in the Initial Business Plan until such capital projects are
completed.

 

 6[tex10-270sign.jpg] 

 

 

(iii)If Manager and Owner agreed to the Annual Business Plan for calendar year
2017 in accordance with subsection (ii) above, then the Annual Business Plan for
calendar year 2018 shall also be determined in accordance with the applicable
provisions of subsection (ii) above. If, however, Manager and Owner were unable
to agree to the Annual Business Plan for calendar year 2017, then Owner may
establish the Annual Business Plan for calendar year 2018 without Manager’s
consent.

 

(iv)For Annual Business Plans for calendar years 2019 and all subsequent
calendar years, if applicable, Manager shall have the right to prepare and
propose an Annual Business Plan for such calendar year on or prior to October 15
of the immediately preceding year (without obligation to do so), and Owner may,
regardless of the information contained in Manager’s proposal, establish the
Annual Business Plan for the applicable calendar year, without Manager’s
consent.

 

(v)Manager and Owner each acknowledge and agree that, in establishing the Annual
Business Plans in accordance with this Section 5(e), each shall be obligated to
act reasonably and in good faith, taking into account past performance of the
Project, leasing trends and competitive properties within the market where the
Project is located, the age of the Project and the units at the time such Annual
Business Plan is established, and such other factors as reasonably prudent
owners and managers of multifamily assets substantially similar to the Project
would take into account in order to maximize revenue therefrom.

 

 7[tex10-270sign.jpg] 

 

 

(vi)No material deviations (as defined herein) from any item in an Annual
Business Plan approved in accordance with the terms herein shall be made by
Manager without the prior approval of the “Management Committee” (as defined in
the Operating Agreement), to the extent required by the Operating Agreement. The
Manager shall provide quarterly updates to the Annual Business Plan, solely for
informational purposes. Each Annual Business Plan shall include the information
set forth in Exhibit “E”. Owner (and its sole member) will consider the proposed
Annual Business Plan in accordance with the terms of the Operating Agreement and
will consult with Manager prior to the commencement of the forthcoming calendar
year in order to agree on an Annual Business Plan for such calendar year. In no
event shall Owner have the right to modify the Annual Business Plan to reduce
the Management Fee or Reimbursable Expenses otherwise due pursuant to Section 4.
In no event shall Manager be deemed in default under this Agreement if such
changes by Owner to the Annual Business Plan cause Manager to have insufficient
funds to perform its obligations hereunder. Manager agrees to use commercially
reasonable efforts to ensure that the actual costs of maintaining and operating
the Project shall not exceed the amount reasonably necessary and, in any event,
will not exceed either the Annual Business Plan either in total amount or in any
one accounting category. Notwithstanding anything to the contrary, Manager shall
secure Owner's prior written approval for any expenditure that will result in an
excess of the annual budgeted amount set forth in the Annual Business Plan in
any one accounting category by the lesser of ten percent (10%) or $10,000 or
$25,000 in the aggregate for all categories (a “material deviation”). Manager
shall promptly advise and inform the Owner of any transaction, notice, event or
proposal directly relating to the management and operation of the Project which
does or is likely to significantly affect, either adversely or favorably, the
Project, other assets of the Owner or cause a material deviation from the Annual
Business Plan. Nothing contained herein shall in any way diminish the
obligations or duties of Manager hereunder.

 

(f)                 Leasing, Collection of Rents, Etc.

 

(i)      Manager shall use commercially reasonable efforts consistent with the
standard of care set forth herein to lease apartment units in accordance with
all Applicable Laws, to retain residents and to maximize Rental Income. Manager
shall not enter into any Lease which has a term less than six (6) months or
greater than fifteen (15) months, except as approved by Owner or as may be
expressly permitted by any loan documents applicable to the Project entered into
by Owner from time to time during the term hereof. Manager shall comply in all
material respects with all of the terms and conditions applicable to the leasing
of the Project set forth in any Loan Documents.

 

(ii)     Manager shall sign apartment leases (“Leases”) on behalf of Owner in
its capacity as property manager hereunder. Manager shall only sign Leases in
the form of lease attached hereto as Exhibit “D”.

 

(iii)    Manager shall collect rents, security deposits and other charges
payable by Tenants in accordance with the Leases, and shall collect Monthly
Gross Receipts due Owner with respect to the Project from all other sources, and
shall deposit all such monies received promptly upon receipt in the appropriate
accounts as provided herein. If Manager receives Excluded Items, Manager shall
promptly deposit same in an account designated by Owner.

 

(iv)    Manager shall pay all debt service, monthly bills and insurance premiums
on the Project from the Depository Account.

 

 8[tex10-270sign.jpg] 

 

 

(v)     Manager shall, at Owner's expense, market the Project for rental,
terminate Leases, evict Tenants, institute and settle suits for delinquent
payments as Manager, in its reasonable discretion, deems advisable, subject to
other provisions of this Agreement. In connection therewith, Manager may, at
Owner's expense, as limited by the provisions of Section 5(l) of this Agreement,
consult and retain legal counsel.

 

(vi)    Manager shall, at Owner’s written request, on the twenty-first (21st)
day of each month, pay Owner an amount equal to Monthly Gross Receipts for such
month, less amounts paid for Approved Operating Expenses of the Project in
accordance with this Agreement, including, without limitation, the fees owed to
Manager pursuant to Section 4 of this Agreement.

 

(vii)   The responsibilities and services included in this Section 5 as part of
Manager's duties shall not entitle Manager to any additional compensation over
and above the fees set forth in Section 4 of this Agreement. Except as expressly
provided in Section 4, Manager shall not be entitled to any compensation based
upon any Project financing or sale of the Project, unless Manager is engaged
pursuant to a separate agreement with Owner to provide brokerage services in
connection therewith, in which case Manager's right to compensation for Project
financing or sale shall be based upon such separate agreement.

 

(g)                Repair, Maintenance and Service.

 

(i)      Manager shall maintain the Project in good repair and condition,
consistent with the standard of care set forth herein and in accordance with the
Annual Business Plan.

 

(ii)      Subject to the other terms and conditions of this Agreement, Manager
in its capacity hereunder shall, in Owner's name and at Owner's expense, execute
contracts for water, sanitary sewer, electricity, gas, internet service,
telephone, trash removal, television, vermin or pest extermination and any other
services which are necessary to properly maintain the Project, except for
utility services to individual apartment units, which shall be each Tenants’
respective responsibility to the extent provided in the applicable Leases. Any
such contracts shall not, unless the Owner otherwise approves the terms thereof,
materially deviate from the terms of the then existing approved Annual Business
Plan of the Project. Manager shall, in Owner's name and at Owner's expense, out
of available cash flow, hire and discharge independent contractors for the
repair and maintenance of the Project. Other than Leases, which Manager is
authorized to execute hereunder, Manager shall not, without the prior written
consent of the Owner, enter into any contract in the name of Owner which may not
be terminated without payment of penalty or premium with not more than thirty
(30) days’ notice. Except as set forth above, Manager shall be permitted to and
shall enter into all other contracts (in the name of and/or as agent for Owner)
in accordance with the standard of care established by this Agreement and as
Manager reasonably believes are necessary to perform Manager’s obligations
hereunder. Manager shall act at arms’ length with all contractors and shall
employ no Affiliates of Manager without the prior written consent of Owner.

 

 9[tex10-270sign.jpg] 

 

 

(h)           Manager's Employees. Manager shall have in its employ at all times
a sufficient number of employees to enable it to professionally manage the
Project in accordance with the terms of this Agreement, as determined by Manager
in its professional discretion and subject to the Annual Business Plan. Manager
shall prepare, execute and file all forms, reports and returns, as applicable,
but only to the extent expressly required by Applicable Laws, and Manager shall
be permitted to rely on the advice of counsel and other experts in making the
determination of what is required. Manager is authorized to screen, test,
investigate, hire, supervise, discharge, and pay all personnel necessary in
Manager’s reasonable discretion to maintain and operate the Project. Owner shall
reimburse Manager for all employee related expenses, liabilities, and
administrative burden (including, without limitation, costs for all full-time
and part-time employees such as gross salaries and wages, payroll taxes, health
insurance, workers compensation, and other benefits of Manager’s employees
including the costs for training, software, and other administrative and
processing costs, including without limitation, payroll processing, risk
management, benefits administration, travel, marketing expenses, bank charges,
telephone and answering service [which may be equitably allocated on a prorata
basis (based on the gross revenues of each such property) among the Project and
other properties managed by Manager, if applicable]) and all costs related to
pre-employment testing and screening, provided, however, that all of the
foregoing costs shall be subject to the then effective Annual Business Plan or
otherwise permitted or approved by Owner pursuant to this Agreement. Owner
expressly acknowledges and agrees that Manager may use employees normally
assigned to other work centers and/or part-time employees to properly staff the
Project, in which case wages and related expenses shall be reimbursed on a pro
rata basis for the time actually spent for the Project (rather than being
allocated based on the gross revenues of each property); provided, however,
Owner shall not pay or reimburse Manager for all or any part of Manager's
general overhead expenses, including salaries and payroll expenses of personnel
of Manager, except as otherwise set forth herein.

 

(i)           Books and Records.  Manager shall keep, or shall supervise and
direct the keeping of, a comprehensive system of office records, books and
accounts pertaining to the Project.  Such accounts shall be maintained using
accrual method of accounting in accordance with federal tax or generally
accepted accounting principles (GAAP); provided that Owner may instruct Manager
in writing to utilize an accounting method other than GAAP.  Manager shall
preserve all invoices for a period of four years (or such other period as may be
required by applicable law) or until this Agreement terminates and such items
are delivered to Owner at Owner’s request and expense. All books, correspondence
and data pertaining to the leasing, management and operation of the Project
shall, at all times, be safely preserved. Such books, correspondence and data
shall be available to Owner at all reasonable times, upon not less than
forty-eight (48) hours’ advance notice, for Owner’s inspection thereof, and
shall, upon the termination of this Agreement be delivered to Owner in their
entirety and upon request of Owner be delivered to Owner within thirty (30) days
of such request. Manager shall maintain files of all original documents relating
to Leases, vendors and all other business of the Project in an orderly fashion
at the Project, which files shall be the property of Owner and shall at all
times be open to Owner's inspection and available for copying at Owner's
request, cost and expense. Manager shall comply with the Capitalization and
Expense Policy of Bluerock Real Estate, L.L.C., a copy of the current form of
which has been provided to Manager.

 

 10[tex10-270sign.jpg] 

 

 

(j)           Reporting. Manager shall electronically furnish Owner with the
statements and reports listed on Exhibit “F” attached hereto. For the purposes
of delivering any and all statements and reports to be made on a monthly basis
pursuant to Exhibit “F”, Owner acknowledges and agrees that Manager shall base
such statements and reports on information current as of the close of business
on the twenty-fifth (25th) day of the month, including applicable accruals, with
respect to which such statements or reports apply. In addition, an annual audit
report shall be prepared at Owner's expense, showing a balance sheet and an
income and expense statement, all in reasonable detail and certified by an
independent certified public accountant approved by Owner in its sole
discretion. Within five (5) days after the end of each calendar quarter of each
year, Manager shall cause to be furnished to BR DFW Portfolio JV Member, LLC
(“Bluerock”) such information as reasonably requested in writing by Bluerock as
is necessary for any reporting requirements of Bluerock or any direct or
indirect members of Bluerock or for any reporting requirements of any REIT
Member (as defined in the Operating Agreement) (whether a direct or indirect
owner) to determine its qualification as a real estate investment trust and its
compliance with REIT Requirements (as defined in the Operating Agreement) as
shall be reasonably requested by Bluerock. Further, the Manager shall cooperate
in a reasonable manner at the request of Owner and any direct or indirect member
of Owner to work in good faith with any designated accountants or auditors of
such party or its Affiliates so that such party or its Affiliate is able to
comply with its public reporting, attestation, certification and other
requirements under the Securities Exchange Act of 1934, as amended, applicable
to such entity, and to work in good faith with the designated accountants or
auditors of such party or any of its Affiliates in connection therewith,
including for purposes of testing internal controls and procedures of such party
or its Affiliates. Owner may request, and Manager shall provide within a
commercially reasonable period after such request, assistance with draw
requests, ad hoc reports and special accounting projects at a reasonable cost to
be pre-approved by Owner.  Manager shall also prepare and provide to Owner such
reports and information as reasonably required by Owner to prepare the reports
and tax returns required under (i) its limited liability company operating
agreement and (ii) the Loan Documents. Except as noted above, in Section 4(b) or
Exhibit F of this Agreement, all costs and expenses incurred in connection with
the preparation of any statements, budgets, schedules, computations and other
reports required under this Agreement shall be the responsibility of Manager.

 

 11[tex10-270sign.jpg] 

 

 

(k)           Approved Operating Expenses; Emergency Expenditures. The Approved
Operating Expenses which Manager is authorized to incur and pay on behalf of
Owner under this Agreement shall in all respects be limited to those expenses
set forth in the Annual Business Plan for the period during which such expenses
are paid; provided, however, that Manager shall be authorized to incur and pay
for all other expenses permitted pursuant to Section 5(e) above, or which are
otherwise expressly permitted by this Agreement regardless of whether or not
such expenses are within the limitations set by the Annual Business Plan. Any
expenses permitted pursuant to Section 5(e) or otherwise approved in writing by
Owner which were not included in the Annual Business Plan shall be deemed sums
permitted to be expended by Manager in addition to (and not in limitation of)
the amounts permitted under the Annual Business Plan. The foregoing
notwithstanding, if an Emergency occurs necessitating repairs the cost of which
would have the effect of exceeding the Annual Business Plan by more than those
limitations as provided above (such expenses referred to herein as “Emergency
Expenditures”), and Manager is unable to communicate promptly with Owner, then
Manager may order, contract for and pay for such Emergency Expenditures not to
exceed $20,000, with the cost thereof being included as a Reimbursable Expense
for the purposes of the Agreement, and Manager shall promptly thereafter notify
Owner of any such expenses and the nature of the Emergency.

 

(l)                 Legal Proceedings and Compliance with Applicable Laws.

 

(i)      Manager shall promptly notify Owner (and each insurance carrier of
which Manager is aware and whose policy may cover a related claim) in writing of
the receipt of, or attempted service on Owner or Manager of (A) any demand,
notice or legal process, or (B) the occurrence of any casualty, loss, injury or
damage on, at or concerning the Project.

 

(ii)     Manager acknowledges that it is not authorized to accept service of
process or any other notice on behalf of Owner. Manager shall not make
representations or provide information to any Person that is inconsistent with
the foregoing.

 

(iii)    Manager shall promptly provide copies to Owner of all notices and other
written communications from Owner's insurance carriers with respect to accepting
coverage, appointing counsel or any other matter related to a claim against
Owner.

 

(iv)    Manager shall promptly provide notice to Owner of any oral or written
communication relating to the Project that Manager receives from a governmental
or regulatory agency. Manager shall promptly provide Owner with a complete copy
of any such written materials.

 

(v)     Manager shall fully comply and cause its employees to fully comply, with
all Applicable Laws in connection with this Agreement and the performance of its
obligations hereunder.

 

(vi)    Manager agrees that it shall not, and shall not permit its employees to,
cause any hazardous materials or toxic substances, to be stored, released or
disposed of on or in the Project except as may be incidental to the operation of
the Project (e.g., cleaning supplies, fertilizers, paint, pool supplies and
chemicals) and then only in complete compliance with all Applicable Laws, in
conformity with the standard of care established hereby and in accordance with
any limitations set forth in any loan documents evidencing or securing any
financing secured by the Project. If (A) there is a violation of Applicable Laws
or a violation of the terms of any applicable loan documents regarding the
storage, release and disposal of such hazardous materials, or toxic substances,
or (B) Manager reasonably believes that the storage, release or disposal of any
hazardous material, petroleum product, or toxic substances, could cause
liability to the Owner, including any releases caused by Tenants, third parties
or employees, on or affecting the Project, Manager shall notify Owner promptly.

 

 12[tex10-270sign.jpg] 

 

 

(vii)   Manager agrees that the Project shall be offered to all prospective
tenants on a nondiscriminatory basis without regard to race, color, religion,
sex, family status, handicap or national origin in accordance with Applicable
Law.

 

(m)    Computers. All computers, hardware, software, computer upgrades and
maintenance in connection therewith shall be at Owner's expense.

 

(n)     Insufficient Cash Flow. In the event that the Depository Accounts for
the Project do not have sufficient funds to cover the monetary obligations of
Manager or the Project pursuant to this Agreement, Manager shall give Owner
prompt written notice with respect to such shortfall and if Owner has not
promptly provided funds, then Manager will have no duty to perform any such
obligations until Owner provides sufficient funding, and Manager shall not be in
default under this Agreement for failure to perform any obligation hereunder as
a result of such lack of funds. If Manager suspects that the cash flow from the
Project will not, at any time, be sufficient to cover any Project related
expenses, Manager shall promptly notify Owner, and Manager and Owner shall
mutually determine the order in which the obligations of the Project will be
satisfied; provided, however, that Manager and Owner agree that available cash
flow will in any event first be applied to Uncontrollable Expenses that are then
due and payable.

 

6.Insurance Requirements.

 

(a)MANAGER'S INSURANCE: Manager shall obtain and maintain the following
insurance (the specifications for which may be changed from time to time by
Owner) necessary to protect the interest of Owner as it relates to Manager's
operations hereunder, at Manager's sole cost and expense, from authorized
insurance companies approved by Owner rated by Best's Rating at A XII or higher.

 

(i)           COMMERCIAL GENERAL LIABILITY INSURANCE: Commercial general
liability insurance for the benefit of Manager and Owner in the amount of
$1,000,000 per occurrence and $2,000,000 in the aggregate covering claims for
bodily injury, property damage, personal and advertising injury, products and
completed operations (the "Manager's Liability Insurance"). The Manager’s
Liability Insurance shall provide for:

 

1.Coverage on an occurrence form.

2.Contractual liability coverage covering the indemnification section of this
Agreement.

3.“Additional Insured – Owners, Lessees or Contractors – (FORM B), CG 20 10 11
85” or its equivalent providing coverage for both ongoing and completed
operations and naming Owner as an additional insured.

 

 13[tex10-270sign.jpg] 

 

 

4.Manager’s policy shall not include a Limitation of Coverage Real Estate
Operations (CG 22 60 07 98) endorsement, Real Estate Property Managed
Endorsement (CG 22 70 11 85) or similar endorsements excluding or limiting
coverage for bodily injury, property damage or personal and advertising injury.

5.Manager shall continue to name Owner as an additional insured for a period of
three years following the termination of this Agreement. Manager shall provide
Owner with an original certificate of insurance not less than fifteen days prior
to each renewal date during this three-year period.

6.If the Manager utilizes the services of an employee leasing company, then it’s
general liability policy must include ISO endorsement CG 04 24 10 93 Coverage
for Injury to Leased Workers.

7.The pollution exclusion must be modified to include coverage for pollution
claims related to a hostile fire as well as pollutants that are released from
the building’s heating equipment or equipment used to heat water.

8.A separation of insured clause.

 

(ii)UMBRELLA OR EXCESS LIABILITY: limits of $5,000,000: Providing follow-form
coverage over the Commercial General Liability, Automobile Liability and
Employers’ Liability policies.

 

(iii)AUTO LIABILITY INSURANCE: Manager, at its expense which is not
reimbursable, shall carry and maintain business auto liability insurance
covering owned, non-owned and hired vehicles with a limit of not less than
$1,000,000 per accident. If the Manager utilizes the services of an employee
leasing company then its Commercial Auto Liability policy must include ISO
endorsement CA 23 25 07 97 Coverage for Injury to Leased Workers. Owner shall be
named as additional insured.

 

(iv)WORKERS’ COMPENSATION AND EMPLOYERS’ LIABILITY INSURANCE:

 

1.Workers’ compensation – Statutory limits of insurance covering employees,
including principals. In the event the principal has waived coverage for
himself/herself, it is hereby agreed by all parties that the principal may not
perform any work under this Agreement.

 

 14[tex10-270sign.jpg] 

 

 

2.Employers’ liability limits.
(A) $1,000,000 for bodily injury caused by accident, each accident.
(B) $1,000,000 for bodily injury caused by disease, each employee.
(C) $1,000,000 for bodily injury caused by disease, policy limit.

 

(v)PROPERTY MANAGER’S ERRORS AND OMISSIONS LIABILITY:

1.Limits of Insurance: $1,000,000 per occurrence, $2,000,000 aggregate

2.If coverage is on a claims-made basis, the retroactive date must be a date
that is not later than the date on which Manager began performing services on
behalf of the Owner.

3.Contingent bodily injury and property damage coverage.

4.Coverage shall be maintained for a period of three years after the termination
of services. Manager shall provide Owner with an original certificate of
insurance on or before each renewal date during this three-year period.

5.The policy shall include a separation of insureds clause.

 

(vi)COMMERCIAL CRIME INSURANCE:

1.Limits of Insurance: $1,000,000 employee dishonesty, $1,000,000 forgery or
alteration, $1,000,000 computer fraud, $1,000,000 wire funds transfer fraud,
$1,000,000 money and securities on and off premises

2.Third party coverage.

3.No limitation or exclusion related to acts of collusion.

4.Owner shall be included as Loss Payees as its interest may appear.

5.Coverage shall be included for theft of Owner’s property by Manager’s owners,
directors and officers.

6.The definition of employee shall include leased employees if the Manager
utilizes the services of an employee leasing firm.

 

(vii) EMPLOYMENT PRACTICES LIABILTIY INSURANCE:

 Employment Practices Liability insurance with limits of $1,000,000 per
occurrence/aggregate,  including third party coverage for sexual harassment,
discrimination and other coverable  employment-related torts.

 

(viii) CERTIFICATES OF INSURANCE: Manager shall not begin performing services
hereunder until original certificates of insurance showing evidence of the
coverages outlined below have been furnished to and approved by Owner. Each
policy shall provide for thirty (30) days' advance written notice of
cancellation or material change by mail to Owner from the insurance company, and
this provision shall be evidenced on the certificates. Evidence of renewal or
replacement coverages shall be furnished to the Owner not less than ten (10)
days prior to expiration but in no event later than the renewal date itself.

 

 15[tex10-270sign.jpg] 

 

 

(b)OWNER’S INSURANCE: Owner shall obtain and maintain the following insurance
(the specifications for which may be changed from time to time by Owner)
necessary to protect the interest of Owner as it relates to the Project, at
Owner's sole cost and expense, from authorized insurance companies with an AM
Best rating of A IX or higher.

 

(i)PROPERTY INSURANCE: Hazard insurance in the amount of the full replacement
cost of the Project, and such other property insurance as Owner may elect, at
Owner's expense.

 

(ii)LIABILITY INSURANCE: Commercial general liability insurance including
contractual liability for insured contracts, on an "occurrence" basis, naming
Manager as an additional insured, with limits of not less than Three Million
Dollars ($3,000,000) per occurrence (the "Owner's Liability Insurance"). This
limit may be satisfied by a combination of CGL and umbrella/excess liability
insurance. The Owner's Liability Insurance shall include coverage for losses
arising from the ownership, management, and operation of the Project. This
insurance shall be primary for Owner and Manager with respect to the Project.

 

(iii)CERTIFICATE OF INSURANCE: Owner shall provide to Manager a certificate of
insurance evidencing such coverage from an insurance carrier with an A.M. Best
Rating of A VIII or higher reflecting that the Owner's Liability Insurance is
effective in accordance with this section and that the Owner's Liability
Insurance will not be canceled without at least thirty (30) days prior written
notice to Manager.

 

(c)MASTER INSURANCE PROGRAM. Alternatively, Manager has arranged, through its
insurance agent, a master insurance program in which owners of property managed
by Manager may participate (the “Master Insurance Program”). If Owner elects to
participate in the Master Insurance Program, the Owner shall pay the amount
thereof set forth on the insurance invoice delivered to Owner under the Master
Insurance Program, which invoice may include administrative charges in excess of
the actual insurance premiums charged by the underling insurance carriers. All
insurance coverage provided under the Master Insurance Program shall be
terminated when this Agreement expires or is sooner terminated without the need
for prior notice of termination of the insurance coverage. Owner acknowledges
that Manager is not an expert or consultant regarding insurance coverages and
requirements; accordingly, Owner assumes all risk with respect to the adequacy
of insurance coverages, whether such insurance is provided through the Master
Insurance Program or otherwise, and Manager shall have no liability therefor in
any respect. Manager shall be named an additional insured under any policies of
insurance carried by Owner with respect to the Project.

 

 16[tex10-270sign.jpg] 

 

 

(d)ANNUAL BUSINESS PLAN. Upon Manager’s submission of each Annual Business Plan,
Manager shall affirmatively and in writing confirm and set forth the scope of
all existing insurance coverage, including confirming coverage for the
forthcoming year.

 

7.Representations and Duties of Manager. Manager represents, warrants, covenants
and agrees that:

 

(a)Manager has the authority to enter into and to perform this Agreement, to
execute and deliver all documents relating to this Agreement, and to incur the
obligations provided for in this Agreement.

 

(b)When executed, this Agreement shall constitute the valid and legally binding
obligations of Manager in accordance with its terms.

 

(c)Manager has all necessary licenses, consents and permissions to enter into
this Agreement, manage the Project, and otherwise comply with and perform
Manager's obligations and duties hereunder. Manager shall comply with any
conditions or requirements set out in any such licenses, consents and
permissions, and shall at all times operate and manage the Project in accordance
with such conditions and requirements.

 

(d)During the term of this Agreement, Manager will be a valid limited liability
company, duly organized under the laws of the State of its formation, be
qualified in the State in which the Project is located and shall have full power
and authority to manage the Project, and otherwise comply with and perform
Manager's obligations and duties under this Agreement.

 

(e)Manager shall comply with any requirements under applicable environmental
laws, regulations and orders which affect the Project.

 

(f)Manager shall cause the Project to be operated in a manner so that all
requirements shall be met which are necessary to obtain or achieve issuance of
all necessary permanent unconditional certificates of occupancy, including all
governmental approvals required to permit occupancy of all of the apartment
units in the Project.

 

8.Representations of Owner. Owner represents and warrants, that:

 

(a)Owner has the authority to enter into and to perform this Agreement, to
execute and deliver all documents relating to this Agreement, and to incur the
obligations provided for in this Agreement;

 

(b)The Person executing this Agreement on behalf of Owner has the requisite
power and authority to execute this Agreement on behalf of Owner; and

 

 17[tex10-270sign.jpg] 

 

 

(c)When executed, this Agreement, together with all documents executed pursuant
hereto, shall constitute the valid and legally binding obligations of Owner in
accordance with its terms.

 

9.Indemnification.

 

(a)Indemnification of Owner. Manager shall indemnify, protect, defend (with
legal counsel approved by Owner) and hold harmless Owner and Owner's members,
managers, partners and Affiliates, together with their respective officers,
directors, agents, employees and affiliates (collectively, "Owner Indemnitees"),
from and against any and all claims, demands, actions, liabilities, losses,
costs, expenses, damages, penalties, interest, fines, injuries and obligations,
including reasonable attorneys' fees, court costs and litigation expenses
("Claims") actually incurred by any Owner Indemnitee as a result of (i) any act
by Manager (or any officer, agent, employee or contractor of Manager) outside
the scope of Manager's authority hereunder, (ii) any act or failure to act by
Manager (or any officer, agent, employee or contractor of Manager) constituting
gross negligence, willful misconduct, fraud or material breach of this
Agreement, other than as covered by Owner's insurance (for negligence or
misconduct only) and to the extent Owner's insurance is available, (iii) Claims
made by current or former employees or applicants for employment arising from
hiring, supervising, firing, sexual harassment, and other employment-related
torts,  (iv) any act or omission by Manager, its employees, officers, agents or
contractors knowingly in violation of any Applicable Laws or (v) any claims for
financial harm that are the type covered under Manager’s property management
errors and omissions/professional liability insurance.

 

(b)Indemnification of Manager by Owner. Owner shall indemnify, protect, defend
and hold harmless Manager and its Affiliates, together with their respective
officers, directors, agents, employees and affiliates (collectively, "Manager
Indemnitees") from and against any and all Claims actually incurred by any
Manager Indemnitee resulting from performance of its obligations under this
Agreement, except that this indemnification shall not apply with respect to any
Claims (i) resulting from any act by Manager, its employees, officers, agents or
contractors outside the scope of Manager's authority hereunder, (ii) resulting
from any act or failure to act by Manager, its employees, officers, agents or
contractors constituting gross negligence, willful misconduct, fraud or material
breach of this Agreement, (iii) resulting from Claims made by current, former
employees or applicants for employment arising from hiring, supervising, firing,
sexual harassment, and other employment-related torts,  (iv) any act by Manager,
its employees, agents or contractors knowingly in violation of any Applicable
Law, or (v) any claims for financial harm that are the type covered under
Manager’s property management errors and omissions/professional liability
insurance.

 

(c)Survival. The provisions of this Section 9 shall survive the termination of
this Agreement.

 

 18[tex10-270sign.jpg] 

 

 

10.Defaults.

 

(a)Manager's Event of Default. Manager shall be deemed to be in default
hereunder upon the happening of any of the following ("Manager's Event of
Default"):

 

i.           The failure by Manager to keep, observe or perform any covenant,
agreement, term or provision of this Agreement and the continuation of such
failure, in full or in part, for a period of thirty (30) days after written
notice thereof by Owner to Manager, or if such default cannot be cured within
such thirty (30) day period, then such additional period as shall be reasonable
(but in no event to exceed an additional sixty (60) days thereafter), provided
Manager commences to cure such default within such thirty (30) day period and
proceeds diligently to prosecute such cure to completion;

 

ii.           The making of a general assignment by Manager for benefit of its
creditors, the filing by Manager with any bankruptcy court of competent
jurisdiction of a voluntary petition under Title 11 of U.S. Code, as amended
from time to time, the filing by Manager of any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors, Manager
being the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended from time to time, or the dissolution or liquidation of
Manager;

 

iii.           The failure of the net operating income derived from operation of
the Project for any twelve (12) consecutive month period to be 92% or more of
the net operating income projected in the applicable Annual Business Plan (or
Annual Business Plans, as applicable) for such trailing twelve (12) consecutive
month period (the “Performance Standard”). For purposes of this Section
10(a)(iii), the Performance Standard shall be tested every six (6) months, with
the first test occurring in the month after the first (1st) anniversary of this
Agreement;

 

iv.           The intentional misapplication, misappropriation or commingling of
funds held by Manager for the benefit of Owner, including the payment of fees to
Affiliates of the Manager or the loaning of funds to Affiliates; or

 

v.           The occurrence of any other for Cause event with respect to
Manager’s Affiliate, Carroll Co-Invest III DFW Portfolio, LLC, a Georgia limited
liability company.

 

(b)Remedies of Owner. Upon a Manager's Event of Default, after expiration of any
applicable notice and cure periods, Owner shall be entitled to (i) terminate in
writing this Agreement effective as of the date designated by Owner (which may
be the date upon which notice is given) and/or (ii) pursue an action for the
actual compensatory damages incurred by Owner provided the Manager’s Event of
Default has not then been cured or such cure has not commenced and is not being
diligently pursued. Owner expressly agrees that termination of this Agreement
and compensatory monetary damages are its sole rights and remedies with respect
to a Manager's Event of Default and Owner expressly waives and releases all
other rights and remedies, including, without limitation, the right to seek
equitable relief, including specific performance or injunctive relief, and to
sue for any consequential or punitive damages.

 

 19[tex10-270sign.jpg] 

 

 

(c)Owner's Event of Default. Owner shall be deemed to be in default hereunder
upon the happening of any of the following (an "Owner's Event of Default"):

 

i.           The failure by Owner to keep, observe or perform any covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Owner, and such default shall continue for a period of thirty (30) days after
written notice thereof by Manager to Owner, or if such default cannot be cured
within such thirty (30) day period, then such additional period as shall be
reasonable, provided Owner commences to cure such default within such thirty
(30) day period and proceeds diligently to prosecute such cure to completion; or

 

ii.           The making of a general assignment by Owner for benefit of its
creditors, the filing by Owner with any bankruptcy court of competent
jurisdiction of a voluntary petition under Title 11 of U.S. Code, as amended
from time to time, the filing by Owner of any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors, Owner
being the subject of any order for relief issued under such Title 11 of the U.S.
Code, as amended from time to time, or the dissolution or liquidation of Owner.

 

(d)Remedies of Manager. Upon an Owner's Event of Default, Manager shall be
entitled to (i) terminate in writing this Agreement effective as of the date
designated by Manager which is at least ten (10) days after receipt of such
notice of termination by Owner provided the Owner’s Event of Default has not
then been cured or such cure commenced, and/or (ii) pursue an action for the
actual compensatory damages incurred by Manager. Manager expressly agrees that
termination and compensatory monetary damages are its sole rights and remedies
with respect to an Owner's Event of Default and Manager expressly waives and
releases the right to seek equitable relief, including specific performance or
injunctive relief, and to sue for any consequential or punitive damages.

 

11.Termination Rights. In addition to the termination right set forth in Section
3 above, Manager and Owner shall have the following rights to terminate this
Agreement:

 

(a)Termination By Owner Upon Manager's Event of Default. Upon a Manager's Event
of Default, Owner may terminate this Agreement as specified in Section 10(b) of
this Agreement.

 

(b)Termination By Manager Upon Owner's Event of Default. Upon an Owner's Event
of Default, Manager may terminate this Agreement as specified in Section 10(d)
of this Agreement.

 

 20[tex10-270sign.jpg] 

 

 

(c)Termination Without Cause. Beginning on the first day of the thirty-fifth
(35th) month of the Initial Term, and continuing thereafter during any renewal
term pursuant to Section 3, either Owner or Manager may give a written notice of
termination, providing the other party at least thirty (30) days’ prior written
notice, without cause.

 

(d)Termination Upon Sale. Upon any sale of the Project, this Agreement shall
automatically terminate as of the closing date of such sale.

 

(e)Effect of Termination Upon Payment of Fees. Upon the termination of this
Agreement for any reason, Manager shall be entitled to its earned, but unpaid,
fees as set forth in Section 4 of this Agreement, for the period prior to the
termination.

 

(f)Final Accounting; Delivery of Project Upon Termination.

 

i. Within thirty (30) days after termination of this Agreement for any reason,
Manager shall:

 

1.           deliver to Owner all funds (less final payroll and applicable
fees), checks, keys, Lease files, books and records and other Confidential
Information; and

 

2.           Promptly leave the Project and cause Manager’s employees to leave
the Project without causing any damage thereto.

 

ii. Within ninety (90) days after termination of this Agreement, Manager shall
deliver to Owner a final accounting for the Project, reflecting the balance of
income and expenses with respect to the Project as of the date of termination.

 

iii.Termination of this Agreement under any of the provisions of this Agreement
shall not release either party as against the other from liability for failure
to perform any of its duties or obligations as expressed herein and required to
be performed prior to such termination. Owner agrees to cooperate with Manager,
and Manager agrees to cooperate with Owner, in the performance of the
obligations set forth in this Section 11(f).

 

Notwithstanding anything set forth in this Agreement to the contrary, so long as
that loan (the “Loan”) in favor of Owner from Lender is outstanding, Owner and
Manager acknowledge and agree that Lender may require termination of this
Agreement as more particularly set forth in the Loan Documents, including,
without limitation, any subordination of this Agreement executed by Manager in
connection therewith (the “Subordination”).

 

 21[tex10-270sign.jpg] 

 

 

12.Confidentiality.

 

(a)Preservation of Confidentiality. In connection with the performance of its
obligations hereunder, Manager acknowledges that it will have access to
Confidential Information. Manager shall treat such Confidential Information as
proprietary to Owner and private, and shall preserve the confidentiality thereof
and not disclose, or cause or permit its employees, agents or contractors to
disclose, such Confidential Information. Notwithstanding the foregoing, Manager
shall have the right to disclose Confidential Information if and only to the
extent it has become public knowledge, but not due to the actions of Manager, or
Manager is required by court order to disclose any Confidential Information. If
Manager or anyone to whom Manager transmits Confidential Information pursuant to
this Agreement becomes legally compelled to disclose any of the Confidential
Information, Manager shall provide Owner with prompt notice thereof so that
Owner may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained by Owner or Owner waives
compliance with the provisions of this Agreement, Manager shall furnish or cause
to be furnished only that portion of the Confidential Information which Manager
is required by Applicable Law to furnish, and will exercise commercially
reasonable efforts to obtain reliable assurances that confidential treatment is
accorded the Confidential Information so furnished.

 

(b)Property Right in Confidential Information. All Confidential Information
shall remain the property of Owner and Manager shall have no ownership interest
therein.

 

13.Survival of Agreement. All indemnity obligations set forth herein, all
obligations to pay earned and accrued fees and expenses, all confidentiality
obligations, and all obligations to perform accrued prior to the date of
termination shall survive the termination of this Agreement.

 

14.Enforcement of Agreement. This Agreement, its interpretation, performance and
enforcement, and the rights and remedies of the parties hereto, shall be
governed and construed by and in accordance with the law of the State in which
the Project is located. In any dispute pertaining to, or litigation or
arbitration arising from the enforcement or interpretation of the provisions of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and costs actually incurred, including those incurred in
connection with all appellate levels, bankruptcy, mediation or otherwise to
maintain such action, from the losing party.

 

15.Assignment. Manager shall not sell, directly or indirectly, assign or
otherwise transfer by operation of law or otherwise all or any part of its
rights or obligations under this Agreement, except, with Owner’s consent, to an
Affiliate of Manager or to any lender of Manager as collateral security for any
and all borrowings of Manager and/or any of its Affiliates, and any such
unauthorized assignment shall be void ab initio and of no effect. A change in
the ownership of Manager shall not constitute an assignment, provided that the
Key Individuals (as defined in the Operating Agreement), or any of them, remain
in control of the day to day operations of Manager with respect to the Project.

 

 22[tex10-270sign.jpg] 

 

 

16.Use of Trademark.  If at any time the Project shall be promoted and branded
using the name “ARIUM” (the “Trademark”), as elected by Owner in its sole
discretion, Owner shall grant (or cause to be granted) to Manager a
non-exclusive, royalty-free license to use (but not the right to sublicense) the
Trademark for such purpose, until the earlier of (i) the dissolution and
termination of this Agreement or (ii) the date on which Owner elects, in its
sole discretion, to brand the Project using a different name.  Owner and certain
of its Affiliates retain ownership of and the right to use (and to license) the
Trademark in connection with any and all matters.  At no time during the term of
the Agreement shall any value be placed upon the Trademark by Manager or the
right to its use, or the goodwill, if any, attached thereto.  Upon the
dissolution of this Agreement, neither the Trademark nor the right to its use,
nor the goodwill, if any, attached thereto shall be considered as an asset of
the Manager, unless otherwise licensed or sublicensed to Manager by Affiliates
of Owner having a right to so license or sublicense the Trademark.

 

17.Mortgage Provision. Notwithstanding any provisions contained in this
Agreement to the contrary, the Manager shall observe the restrictions and
requirements of any mortgages, deeds of trust and other loan documents now or
hereafter affecting the Project, including, without limitation, the Loan
Documents, provided the Owner provides copies thereof to Manager (Manager
acknowledging receipt of the applicable Loan Documents in existence as of the
date hereof). Without limiting the generality of the foregoing, Manager shall
comply with any insurance and cash management system required by such loan
documents. Manager agrees to enter into such agreements as the lender under such
loan documents reasonably requires (including, without limitation, any
Subordination) (i) to evidence and confirm the subordination of Manager’s rights
hereunder to the rights of such lender, (ii) to acknowledge any assignment of
this Agreement by the Owner to such lender; (iii) to give such lender notice of
and opportunity to cure any default of Owner under this Agreement; (iv) to
permit termination of this Agreement upon an event of default under such loan
documents; and (v) to agree to continue performance hereunder for the benefit of
such lender (so long as the fees provided herein continue to be paid).

 

18.Notices. All notices, demands, requests or other communications to be sent by
one party to the other hereunder or required by Applicable Law shall be in
writing and shall be deemed to have been validly given or served by delivery of
same in person to the addressee, by depositing same with a nationally recognized
overnight delivery service such as Federal Express for next business day
delivery ("Overnight Delivery") or by sending by facsimile transmission,
addressed as follows:

 

 23[tex10-270sign.jpg] 

 

 

If to Owner: c/o Bluerock Real Estate, L.L.C.   712 Fifth Avenue, 9th Floor  
New York, New York 10019   Attention:  Jordan B. Ruddy   Facsimile No. (646)
278-4220     with copies to: c/o Bluerock Real Estate, L.L.C.   712 Fifth
Avenue, 9th Floor   New York, New York 10022   Attention:  Michael Konig, Esq.  
Facsimile No. (646) 278-4220     And: c/o Carroll Organization, LLC   3340
Peachtree Road, Suite 1620   Atlanta, Georgia 30326   Attention:  M. Patrick
Carroll   Facsimile No. (404) 523-9372     If to Manager: Carroll Management
Group, LLC.   c/o Carroll Organization, LLC   3340 Peachtree Rd, NE Suite 2250  
Atlanta, GA 30326   Attn:  Linda Masterson   Facsimile No. 404-806-4266

 

All notices shall be effective upon such personal delivery, upon being deposited
in Overnight Delivery or upon facsimile transmission as required above. However,
with respect to notices so deposited in Overnight Delivery, the time period in
which a response to any such notice, demand or request must be given shall
commence to run from the next business day following any such deposit in
Overnight Delivery. Notices delivered via facsimile will be effective upon
sender's receipt of confirmation of transmission. A party may change its address
for notice purposes by giving to the other party hereto at least fifteen (15)
days' prior written notice in accordance with the provisions hereof.

 

19.Miscellaneous.

 

(a)            Captions. The captions of this Agreement are inserted only for
the purposes of convenient reference and do not define, limit or prescribe the
scope or intent of this Agreement or any part hereof.

 

(b)           Amendments. This Agreement cannot be amended or modified except by
another agreement in writing, signed by both Owner and Manager.

 

(c)           Entire Agreement. This Agreement embodies the entire understanding
of the parties, and there are no further agreements or understandings, written
or oral, in effect between the parties relating to the subject matter hereof.

 

 24[tex10-270sign.jpg] 

 

 

(d)           Time is of Essence. Time is the essence hereof.

 

(e)           Construction of Document. This Agreement has been negotiated at
arms' length and has been reviewed by counsel for the parties. No provision of
this Agreement shall be construed against any party based upon the identity of
the drafter.

 

(f)           Severability. If any provision of this Agreement or the
application thereof is held to be invalid or unenforceable, such defect shall
not affect other provisions or applications of this Agreement that can be given
effect without the invalid or unenforceable provisions or applications, and to
this end, the provisions and applications of this Agreement shall be severable.

 

(g)           Waiver of Jury Trial. To the fullest extent permitted by
Applicable Law, each party to this Agreement severally, knowingly, irrevocably
and unconditionally waives any and all rights to trial by jury in any action,
suit or counterclaim brought by any party to this Agreement arising in
connection with, out of or otherwise relating to this Agreement.

 

(h)           No Continuing Waiver. No waiver by a party hereto of any breach of
this Agreement shall be effective unless in a writing executed by such party. No
waiver shall operate or be construed to be a waiver of any subsequent breach.

 

(i)           Terrorism and Money Laundering: Owner and Manager mutually
represent and warrant to each other as follows:

 

(i)They are not now nor will they be at any time following the execution of this
Agreement a Person with whom a U.S. Person is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under U.S. law, regulation, executive orders and lists published by the
Office of Foreign Asset Control (“OFAC”) (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise (such persons being referred to in this Agreement
as “Prohibited Persons”); and

 

(ii)They have made reasonable inquiry and taken such other steps, consistent
with best industry practices (including conducting background searches and
checking published lists of Prohibited Persons) and in any event as required by
Applicable Law, to ensure that no Person who is an employee of their respective
organization or who owns an interest in their respective organization is now, or
will be at any time following the execution of the Agreement, a Prohibited
Person.

 

(j)           Governing Law. It is the express intention of Manager and Owner
that all legal actions and proceedings related to this Agreement or to any
rights or any relationship between the parties arising therefrom shall be solely
and exclusively initiated and maintained in the courts and the laws of the State
in which the Project is located, and such laws shall govern the validity,
interpretation, construction and performance of this Agreement, excluding any
conflict-of-law rules which would direct the application of the law of another
jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 25[tex10-270sign.jpg] 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.

 



OWNER:       BR CARROLL PHILLIPS CREEK RANCH, LLC,   a Delaware limited
liability company         By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title:
Authorized Signatory       MANAGER:       CARROLL MANAGEMENT GROUP, LLC, a
Georgia   limited liability company       By: /s/ Josh Champion   Name: Josh
Champion   Title: President  

 

Exhibits:

 

Exhibit A - Property Description

Exhibit B – 2015 Annual Business Plan

Exhibit C - Reimbursable Expenses

Exhibit D - Form of Lease

Exhibit E - Additional Business Plan Information

Exhibit F- Statements and Reports

 

 
 

 

EXHIBIT “A”

 

Project Legal Description

 

A-1

 

 

EXHIBIT “B”

 

Calendar Year 2015

Annual Business Plan**

 

[See Attached]

 

**In lieu of 2015 stub period, attached is 14 month Annual Business Plan which
shall be considered the Initial Business Plan and the agreed 2016 Annual
Business Plan, respectively, as allocated.

 

B-1

 

 

EXHIBIT “C”

 

Approved Reimbursable Expenses

 

1.license and permit fees, homeowner association fees and assessments, and all
other charges of any kind or nature by any governmental or public authority

 

2.Management Fees

 

3.advertising and marketing expenses, and leasing fees and commissions

 

4.legal, accounting, risk management, engineering, and other professional and
consulting fees and disbursements

 

5.accounts payable to contractors providing labor, materials, services, and
equipment to the Project

 

6.premiums for insurance paid with respect to the Project or the operations
thereof and costs and expenses associated with the administration thereof

 

7.resident improvements and replacements and segregated reserves therefore

 

8.maintenance and repair of the Project and all property and equipment used in
connection

with the operation thereof

 

9.refunds of security or other deposits to residents and contracting parties

 

10.funds reserved for contingent or contested liabilities, real estate taxes,
insurance premiums, or other amounts not payable on a monthly basis

 

11.service contracts and public utility charges and assessments

 

12.personnel administration charges and pre-employment screening

 

13.payroll costs including, without limitation, those set forth in Section5(h)
of this Agreement

 

14.costs of credit reports, bank charges and like matters

 

15.incidental expenses incurred with respect to the performance of Manager’s
obligations under this Agreement, including, without limitation: courier
services, postage, photocopies, signage, check printing, marketing expenses,
bank charges, telephone and answering services (which may be equitably allocated
on a prorata basis (based on the gross revenues of all properties against which
such charges are allocated) among the other properties managed by Manager).

 

C-1

 

 

EXHIBIT “D”

 

Approved form of Lease

 

[See attached]

 

D-1

 

 

EXHIBIT “E”

 

Annual Business Plan Information

 

1.a narrative description of any acquisitions or sales that are planned and any
other activities proposed to be undertaken;

 

2.a projected annual income statement (accrual basis) on a quarter-by-quarter
basis;

 

3.a projected balance sheet as of the end of the next year;

 

4.a schedule of projected operating cash flow (including itemized operating
revenues, project costs and project expenses) for such year on a
quarter-by-quarter basis, including a schedule of projected operating deficits,
if any;

 

5.a marketing plan indicating the portions of the Project that Manager
recommends be made available for lease and the proposed terms and conditions
relating thereto;

 

6.a detailed budget reflecting on a line by line basis all projected operating
expenses and any proposed construction and capital expenditures for the Project,
including projected dates for commencement and completion of the foregoing;

 

7.a description of the proposed investment of any funds of the Owner which are
(or are expected to become) available for investment;

 

8.a description, including the identity of the recipient (if known) and the
amount and purpose, of all fees and other payments proposed, expected or
projected to be paid for professional services and, if a fee or payment exceeds
$25,000, for other services rendered to or on behalf of the Owner by third
parties;

 

9.a projection of the amount of any anticipated additional Capital Contributions
(as defined in the Operating Agreement) which may be called for pursuant to
Section 5.2(a) of the Operating Agreement and the purposes for which such
additional Capital Contributions may be used; and

 

10.such other information reasonably requested from time to time by Owner.

 

E-1

 

 

EXHIBIT “F”

 

Statements and Reports

 

(a)Within five (5) days following the end of each month, a statement of Monthly
Gross Receipts for each month;

 

(b)Within five (5) days following the end of each month, a monthly GAAP balance
sheet and GAAP income statement, with a cumulative calendar year GAAP income
statement to date, and a statement of change in the Capital Account for each
Member of Owner (“Member”) the preceding month and year to date;

 

(c)Within five (5) days following the end of each month, the monthly and year to
date activity which shall be furnished (without notice or demand) as follows:

 

1.Balance Sheet, including monthly comparison and comparison to year end (if
applicable)

2.Budget Comparison[*], including month-to-date and year-to-date variances-
Detailed Income Statement, including prior 12 months

3.Profit and loss statement compared to budget with narrative for any large
fluctuations compared to budget

4.Trial Balance that includes mapping of the accounts to the financial
statements

5.Account reconciliations for each balance sheet account within the trial
balance. – Detailed support for each account  reconciliation including the
following:

a.Detail Accounts Payable Aging Listing – 0-30 days, 31-60 days, 61-90 days and
over 90 days

b.Detail Accounts Receivable/Delinquency Aging Report - 0-30 days, 31-60 days,
61-90 days, over 90 days and prepayments

c.Fixed asset roll-forward and support (invoices and checks) for any new
acquisition/additions and/or support for any disposals to fixed assets. 

6.Security Deposit Activity

7.Mortgage Statement

8.Monthly Management Fee Calculation

9.Monthly Distribution Calculation

10.General Ledger, with description and balance detail

11.Monthly Check Register together with a detailed bank reconciliation

12.Market Survey, including property comparison, trends, and concessions

13.Rent Roll

14.Variance Report, including the following:

a.Cap Ex Summary and Commentary

b.Monthly Income/Expense Variance with notes

c.Yearly Income/Expense Variance with notes

d.Occupancy Commentary

e.Market/Competition Commentary

f.Rent Movement/Concessions Commentary

g.Crime Commentary

 

F-1

 

 

h.Staffing Commentary

i.Operating Summary, with leasing and traffic reporting

j.-Other reasonable reporting, as requested (e.g. Renovation/Rehab report)

 

All reports shall be prepared on an Accrual Basis in accordance with generally
accepted accounting principles, and shall be as of each calendar month end.
Manager shall furnish to Owner such other reports as may be reasonably requested
by Members in order for such Members to be able to comply with any reporting
requirements that are applicable to any such Member (or any Affiliate of any
such Member) under any applicable organizational or offering documents affecting
such Member or its Affiliates.

 

Within fifteen (15) days of the end of each quarter of each year, Manager shall
furnish to Owner such information as requested by Owner or its Members or
affiliates as is necessary for any REIT Member of Owner (whether a direct or
indirect owner) to determine its qualification as a real estate investment trust
(a “REIT”) and its compliance with any requirements for qualifying as a REIT
(the “REIT Requirements”) as shall be requested by Owner or its Members.
Further, Manager shall cooperate in a reasonable manner at the request of any
Member to work in good faith with any designated accountants or auditors of such
Member or its Affiliates so that such Member or its Affiliate is able to comply
with its public reporting, attestation, certification and other requirements
under the Securities Exchange Act of 1934, as amended, applicable to such
entity, and to work in good faith with the designated accountants or auditors of
the Member or any of its Affiliates in connection therewith, including for
purposes of testing internal controls and procedures of such Member or its
Affiliates. The requesting Member shall bear the cost of any information or
reports provided to such Member pursuant to this Exhibit.

 

[*]        Budget Comparison shall include (i) an unaudited income and expense
statement showing the results of operation of the Project for the preceding
calendar month and the Fiscal Year to-date; (ii) a comparison of monthly line
item actual income and expenses with the monthly line item income and expenses
projected in the Budget.  The balance sheet will show the cash balances for
reserves and operating accounts as of the cut-off date for such month.

 

F-2

